F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              AUG 5 1998
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 JAMES BAUHAUS,

          Petitioner-Appellant,

 v.                                                       No. 98-5054
                                                          (N.D. Okla.)
 DAN REYNOLDS, Warden,                               (D.Ct. No. 96-C-929-H)
 Oklahoma State Penitentiary,

          Respondent-Appellee.
                         __________________________

                            ORDER AND JUDGMENT *
                           __________________________

Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.
                  __________________________

      After examining the brief and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Bauhaus is an Oklahoma state inmate and a       pro se litigant. He filed a


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
federal petition for habeas relief, which was denied. (Mr. Bauhaus now appeals

the district court’s order denying this petition.



      Mr. Bauhaus was convicted by a state jury of the crime of murder. He was

sentenced to life imprisonment. The Oklahoma Court of Criminal Appeals

affirmed the conviction and sentence in a published opinion,   Bauhaus v. State ,

532 P. 2d 434 (Okla. Crim. App. 1975),     cert. denied , 434 U.S. 972 (1977). Mr.

Bauhaus has filed several applications for post- conviction relief in the Oklahoma

state courts.



      A review of the trial transcript reveals a simple evidentiary case. The

victim and his wife returned home and found Mr. Bauhaus in the process of

burglarizing their home. Mr. Bauhaus shot and killed the victim. The victim’s

wife positively identified Mr. Bauhaus. In addition, a bystander outside the home

identified Mr. Bauhaus as the individual running away from the direction of the

victim’s home shortly after the crime.



      Mr. Bauhaus filed his habeas petition with the district court. In his

petition, Mr. Bauhaus claimed Oklahoma deprived him of due process by

concealing blood and fingerprint evidence that he alleges conclusively


                                           -2-
demonstrates he is innocent of the crime; he did not receive a fast, speedy, fair,

and impartial trial by an impartial jury or effective assistance of counsel; and his

trial was tainted by “ineffective counsel, police [and] media prejudice, non-fair-

impartial trial, [and] judicial error”.



      The district court denied relief in a thirteen-page written order. A fair

summary of the district court’s order is that the existence of the allegedly

withheld blood sample and fingerprint evidence was clearly revealed to Mr.

Bauhaus at trial. Furthermore, even if the evidence was withheld, and the record

reflects it was not, such suppression did not violate due process because it would

not have undermined confidence in the outcome of the trial. The court also

rejected Mr. Bauhaus’ contention that he was denied due process because

witnesses’ descriptions of the assailant were withheld in allegedly concealed

police reports. The district court next concluded any alleged new evidence does

not satisfy the “clear and convincing” requirement of 28 U.S.C. § 2254(e)(1) to

overcome a presumption of correctness. The district court found no merit to Mr.

Bauhaus’ lack of speedy trial and claims of ineffective assistance of counsel.



      Mr. Bauhaus appeals this decision by claiming: (1) Oklahoma denied him a

constitutionally fair and correct trial by “withholding evidence, suborning


                                          -3-
eyewitnesses, and inducing fallacies into the media and jury”; (2) the court should

require crime scene fingerprint samples to be analyzed since the true killer’s

prints were added to the National Crime Information Center database six years

after the crime at issue; and (3) the court should require new physical evidence

analyzed based on new scientific DNA techniques available.



      We must first decide whether to grant Mr. Bauhaus’ request for a certificate

of appealability. 28 U.S.C. § 2253 provides an appeal may not be taken to the

court of appeals from a district judge’s ruling on a state prisoner’s habeas corpus

petition unless a circuit judge issues a certificate of appealability. We may issue

such a certificate only if the prisoner has made a “substantial showing of the

denial of a constitutional right” and the certificate indicates which issue or issues

satisfy the required showing. 28 U.S.C. § 2253(2) - (3). To obtain a certificate of

appealability Mr. Bauhaus must make a showing of the denial of an important

federal right by demonstrating the issues raised are debatable among jurists; or

that a court could resolve the issues differently; or that the questions deserve

further proceedings. Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983).



      Mr. Bauhaus, in his brief to this court, fails to show either factually or

legally any error in the opinion of the district court. Rather, he reargues his


                                          -4-
contentions. He provides no other evidence supporting his conclusory allegations

that proves his actual innocence.



      The order of the district court accurately sets forth the significant facts and

correctly analyzes applicable law. Were we to reach the merits, we would affirm

the judgment of the district court for substantially the reasons set forth in the

district court’s order. We attach a copy hereto.



      As Mr. Bauhaus has failed to show the denial of an important federal right

by demonstrating the issues raised are debatable among jurists, or that a court

could resolve the issues differently, or that the questions deserve further

proceedings, we deny his request for a certificate of appealability. Accordingly,

the appeal is DISMISSED.



      Mr. Bauhaus recently filed a motion for summary judgment and a motion to

compel production of evidence with this court. Since we decline to exercise

jurisdiction over these motions, the motions are denied.

                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge



                                          -5-
Attachment not available electronically.